Per Curiam.
— A petition for rehearing suggests that the court overlooked the assignment that the court erred in submitting the cause to the jury, the plaintiff having filed no replication to the second plea containing new matter. The point is not well taken. The record shows and the opinion states that the plaintiff joined issue on *120both, pleas. Under Section 1447 of the General Statutes cited in the opinion the “joinder of issue shall be deemed to be a denial of the substance of the plea-and an issue théreon; and in all cases where the plaintiff’s pleading is in denial of the pleading of the defendant, or some part of it, the plaintiff may add a joinder of issue for the defendant.” See Globe Theatre and Amusement Co. v. Watt, decided December 5th, 1911.
A rehearing is denied.
Whitfield, O. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.